Case 18-22183-jrs   Doc   Filed 10/14/20 Entered 10/14/20 11:33:58   Desc Main
                           Document     Page 1 of 5
Case 18-22183-jrs   Doc   Filed 10/14/20 Entered 10/14/20 11:33:58   Desc Main
                           Document     Page 2 of 5
Case 18-22183-jrs   Doc   Filed 10/14/20 Entered 10/14/20 11:33:58   Desc Main
                           Document     Page 3 of 5
Case 18-22183-jrs   Doc   Filed 10/14/20 Entered 10/14/20 11:33:58   Desc Main
                           Document     Page 4 of 5
Case 18-22183-jrs   Doc   Filed 10/14/20 Entered 10/14/20 11:33:58   Desc Main
                           Document     Page 5 of 5
